DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because of the following issues:
It is hard to discern the true structure of the flutes 412 from the figures as currently presented. In particular, it is hard to tell if flutes 412 are actually “flutes” (i.e. channels / grooves) recessed into the body of the tool (as conventionally defined in the art), or if they are instead “lands” (i.e., the raised, threaded areas between adjacent flutes/grooves). 
 See related objection to the specification below for more details. 
The drawings do not clearly show the limitation wherein “the seal is disposed about the threaded portion adjacent the head portion” as recited in claim 20. 
While the seal is shown to be adjacent to the head and around the narrower diameter portion of the tool body, it is unclear if threads are actually present on the portion of the tool body covered by the seal, or if this might be an unthreaded end portion / shoulder, etc. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Specification
The disclosure is objected to because there is uncertainty in view of the specification as to the actual structure of the flutes formed on the tool, as set forth below.
In the art of taps and threaded fasteners, the term “flute” conventionally refers to one of the recessed longitudinal channels formed on a tap, while the term “land” conventionally refers to one of the threaded sections between the flutes of a tap. 

    PNG
    media_image1.png
    514
    1183
    media_image1.png
    Greyscale
To illustrate by way of general reference, see annotated figures below (left figure is figure 3 of US 2,278,411; right figure is fig. 5 of US 5,701,935). The recessed grooves / channels indicated at “A” would ordinarily be referred to as “flutes”, while the threaded sections between the flutes, indicated at “B”, would ordinarily be referred to as “lands”. Each recessed flute exposes a cutting face of the adjacent land, corresponding to the thread profile to be formed by the tap. 
In the instant case, applicant’s specification refers to elements 412 as “flutes” (e.g., para. 26), which would imply, e.g., a recessed groove; however, the specification also refers to an “outer surface” of the flutes having “thread or tooth profiles 414”, which would seem to be a 
Appropriate correction and clarification are required.

The disclosure is further objected to because of the following informality:
Para. 26, line 13: “bottoming tape” should read “bottoming tap”. 

Claim Objections
Claims 8, 16 & 17 are objected to because of the following informalities:
Claims 8, 16 & 17 each refer to “the feature”, however, the claims recite multiple “features” (e.g., see claims 2 & 10), which may lead to confusion. To improve clarity, “the feature” in claims 8, 16 & 17 might be amended to read “the feature configured to engage an installation tool” on an appropriate equivalent. 
Alternatively, the tool engagement “feature” as recited in claims 1, 8, 9, 16 & 17 and the thread forming “feature” as recited in claims 2 & 10 might be given more descriptive or otherwise unique names to aid in distinguishing these elements. By way of example, claim 18 refers to the thread forming feature as “a first feature” and the tool engagement feature as “a second feature”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-8, 10, 11 & 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 & 18, claim 1 recites “the third portion being sized larger than the hole” and “a seal arranged between the third portion and the pipe when the tool is installed in the hole”, while claim 18 similarly recites “the head portion having an outer diameter that is larger than the hole” and “a seal arranged between the head portion and the pipe when the tool is installed in the hole”. These limitations render the respective claims indefinite for several reasons. 
First, these claims are each directed to “a tool for sealing a hole in a pipe” (i.e., as understood, the claimed invention is the tool, with the hole and the pipe recited only to illustrate intended use). However, the recitations wherein the third / head portion is “larger than the hole”, and wherein the seal is “arranged between the [third/head] portion and the pipe” raise doubt as to whether the hole and the pipe are in fact required elements of the claimed invention. 
Next, as set forth in MPEP § 2173.05(b)(II), a claim may be rendered indefinite by reference to an object that is variable. In the instant case, the limitations wherein the third/head portion is “larger than the hole” causes the claim to take on an unreasonable degree of uncertainty since the hole and pipe are not actually part of the claimed invention and, therefore, the hole may vary in size, etc. It may be more appropriate to define the diameter of the third / head portion relative to the diameter of, e.g., the second portion, so the tool may be defined without reference to dimensions of a speculative hole for which the tool is intended to seal. Alternatively, it may appropriate to state that the third portion is intended to be larger than the hole in the course of its intended use, but this is somewhat different than the currently claimed limitation which positively defines the third / head portion in terms of such a hole. 


Regarding claims 2, 3, 10, 11, 18 & 19, as set forth in MPEP § 2173.03: a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty.
Each of the above claims refers to “flutes”, however, as set forth in the specification objections above, there is uncertainty as to what the applicant actually means by “flute” (i.e., it is unclear if the “flutes” disclosed are actually flutes or lands). As the claims are read in light of the specification, this issue causes the claims to take on an unreasonable degree of uncertainty. 
For examination in this action, the term “flute” will be interpreted consistent with the conventional meaning in the art as referring to a recessed channel, however, appropriate clarification is required. 

Claim 4 recites “wherein the second portion has a length that is longer than a thickness of a sidewall of the pipe”, which renders the claim indefinite for reasons similar to those discussed for “the third portion being sized larger than the hole” with respect to claim 1 above. 
In particular, as set forth in MPEP § 2173.05(b)(II), a claim may be rendered indefinite by reference to an object that is variable. In the instant case, the above limitation wherein the second portion has “a length that is longer than a thickness of a sidewall of the pipe” causes the claim to take on an unreasonable degree of uncertainty since the pipe and associated sidewall are not actually part of the claimed invention and, therefore, the sidewall may vary in thickness, 
Additionally, the above recitation raises doubt as to whether the sidewall and the pipe are required elements of the claimed invention, rather than merely being recited for purposes of intended use. 

Claims recited in the section heading above but not specifically discussed are rejected due to dependency on at least one rejected claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8, 18-19 & 23 (as understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gehrke (US 951,437).
Regarding claim 1, Gehrke discloses (figs. 1-3) a tool (1) for sealing a hole (see fig. 1) in a pipe (page 1, lines 12-14: “…for effectively stopping the leaks of boilers, pipes, etc.”), the tool comprising: 

a second portion (4) adjacent the first portion having a second thread, the second thread configured to engage the first thread (page 1, lines 52-56; see fig. 1); 
a third portion (incl. 5, 6, 7, 9 & 10) adjacent the second portion opposite the first portion, the third portion being sized larger than the hole (see figs. 1-3) and having a feature (6) configured to engage an installation tool (page 1, lines 58-60); and 
a seal (8) arranged between the third portion and the pipe when the tool is installed in the hole (see fig. 1; page 1, lines 60-77).

Regarding claim 2, the tool of Gehrke reads on the additional limitations wherein the first portion includes a plurality of flutes (3; i.e., two such flutes are shown in the cross-section in fig. 2), each of the flutes having a feature configured to form the first thread (i.e., as shown in figs. 2 & 3, the edges of each flute comprise a thread profile feature to form the first thread; see page 1, lines 47-51).

Regarding claim 3, the tool of Gehrke reads on the additional limitation wherein each of the flutes (3) tapers from a first end (i.e., the lower end, at 2) to a second end (i.e., the upper end, adjacent 4), the second end being adjacent the second portion (see cross-section in fig. 2; the flutes are widest near the first end, and taper toward the second end until they terminate).

Regarding claim 4, with respect to the limitation wherein “the second portion has a length that is longer than a thickness of a sidewall of the pipe”, it is noted that, as the sidewall and pipe are not actually part of the claimed tool, but rather part of the article to be worked upon by the tool as part of the intended use. 
As set forth in MPEP § 2115, a claim is only limited by positively recited elements. The 
In the instant case, the limitation wherein “the second portion has a length that is longer than a thickness of a sidewall of the pipe” is seen as being a recitation of the article worked upon by the apparatus (i.e., a sidewall of a pipe having a thickness less than the length of the second portion), or otherwise a recitation of the manner in which the apparatus is to be employed (i.e., utilizing the tool to seal a hole in a pipe having a sidewall thinner than the length of the second portion) and, as such, does not impart patentability to the claims or otherwise differentiate the claim from the prior art. As understood, the tool disclosed by Gehrke would be suitable to seal a hole in a pipe sidewall of a range of thicknesses, including sidewalls which are thinner or thicker than the second portion, so long as the threads can generate enough holding force to compress the seal against the pipe. 
Furthermore, it is noted that fig. 1 of Gehrke appears to show an embodiment wherein the second portion (4) of the tool has a length that is longer than a thickness of the sidewall in which is it installed. 
However, to promote compact prosecution, an alternative ground of rejection in view of Dewar (US 2,479,730) is provided in this action. 

Regarding claim 5, the tool of Gehrke reads on the additional limitation wherein the seal (8) is shaped to engage the third portion (as shown in fig. 2, the seal 8 engages the third portion via an annular recess 7, and is shaped for such purpose). 

claim 8, the tool of Gehrke reads on the additional limitation wherein the feature (6) includes at least one of a slot, a threaded hole and at least a pair of flat surfaces.
As shown in figs. 1 & 3 of Gehrke, the feature (6) is a hexagonal tool engagement feature which comprises, e.g., three pairs of flat surfaces, to engage a wrench (page 1, lines 59-60: “a polygonal wrench-receiving portion 6”). 
It is noted that applicant’s specification states (para. 28, lines 7-8): “…the engagement feature may be an external element, such having a pair of flat surfaces suitable to engage a wrench (e.g., a hexagonal nut)”. 

Regarding claim 18, Gehrke discloses (figs. 1-3) a tool (1) for sealing a hole (see fig. 1) in a pipe (page 1, lines 12-14: “…for effectively stopping the leaks of boilers, pipes, etc.”), the tool comprising: 
a tap portion (i.e., lower portion of the stem having flutes 3; page 1, lines 44-51) having a plurality of flutes (3; two such flutes are shown in the cross-section in fig. 2) each of the flutes having a first feature for forming a first thread in the hole (as shown in figs. 2 & 3, the edges of each flute comprise a thread profile feature to form the first thread; page 1, lines 47-51); 
a threaded portion (4) integral with and extending from the tap portion, the threaded portion having a second thread, the second thread configured to engage the first thread (as shown in figs. 1-3; see page 1, lines 52-56); 
a head portion (incl. 5, 6, 7, 9 & 10) extending from and integral with the threaded portion opposite the tap portion (as shown), the head portion having an outer diameter that is larger than the hole (see fig. 1) and having a second feature (6) configured to engage an installation tool (page 1, lines 58-60); and 
a seal (8) arranged between the head portion and the pipe when the tool is installed in the hole (see fig. 1; page 1, lines 60-77).

claim 19, the tool of Gehrke reads on the additional limitations wherein the plurality of flutes (3) are tapered from a first end (i.e., the lower end, at 2) opposite the threaded portion to a second end (i.e., the upper end, adjacent 4) adjacent the threaded portion (see cross-section in fig. 2; the flutes are widest near the first end, and taper toward the second end until they terminate).

Regarding claim 23, the tool of Gehrke reads on the additional limitation wherein the second feature (6) is one of a slot, a threaded hole, or a pair of planar surfaces.
As shown in figs. 1 & 3 of Gehrke, the feature (6) is a hexagonal tool engagement feature which comprises, e.g., three pairs of planar surfaces, to engage a wrench (page 1, lines 59-60: “a polygonal wrench-receiving portion 6”). 
It is noted that applicant’s specification states (para. 28, lines 7-8): “…the engagement feature may be an external element, such having a pair of flat surfaces suitable to engage a wrench (e.g., a hexagonal nut)”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 (as understood) is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Gehrke as applied to claims 1-3 above, and further in view of Dewar (US 2,479,730).
Regarding claim 4, while the limitation wherein “the second portion has a length that is longer than a thickness of a sidewall of the pipe” is not seen as differentiating the claimed 
Dewar teaches (figs. 1-5) a tool (10) for engaging in a hole (O) of a workpiece (P), the tool comprising a first tap portion (19) having flutes (17) for forming a thread in the hole (col. 3, lines 11-57), a threaded second portion (generally indicated at 15) for engaging the first thread, and a third / head portion (11) having an outer diameter larger than the hole. As shown in figure 5, when fully installed in the hole, the threaded second portion has a length greater than a thickness of the wall of the workpiece. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the tool disclosed by Gehrke such that the second portion has a length that is longer than a thickness of a sidewall of the pipe, in view of the teachings of Dewar, as the use of a known technique (e.g., forming a self-tapping threaded fastener to have a fully threaded section between the tap section and the head section which is longer than a thickness of a sidewall of the workpiece to which it is installed, as in Dewar) to improve a similar device (i.e., the self-tapping tool of Gehrke) in the same way (e.g., to maximize holding strength by ensuring that the full thickness of the sidewall is engaged by fully formed threads and/or to enable the tool to be used with sidewalls of varying thicknesses, including thicknesses larger than the selected sidewall, etc.). 

Claims 6, 7 & 20-22 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Gehrke as applied to claims 5 & 18, respectively, above, and further in view of Weidner, Jr. (US 3,202,033; hereafter Weidner).
Regarding claim 6, Gehrke does not explicitly disclose the additional limitation wherein the shape of the seal is a conical shape. Rather, Gehrke disclose a rectangular cross-section. 
Weidner discloses (e.g. figs. 1-14 & 19-22) a variety of seals (14) for use on a threaded tool (10; e.g. a self-tapping threaded fastener, as shown in figs. 1 & 2) between a head section 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the tool disclosed by Gehrke such that the seal is conical in shape, in view of the teachings of Weidner, as the simple substitution of one known seal shape (e.g. the rectangular cross-section of Gehrke) for another (the conical shape as taught by Weidner) to obtain predictable results (e.g., providing a degree of centering in the hole during fastening, and/or to provide a greater sealing force per unit area against the outer surface of the pipe, for the same head size / torque, as compared to a rectangular seal, etc.), especially considering that Weidner presents both rectangular and conical shaped seals as generally suitable alternatives. 

Regarding claim 7, Gehrke does not explicitly disclose the additional limitation wherein the seal is made from an elastomeric material.
Weidner further teaches that such sealing members may be “formed of any suitable rubber-like material, such as neoprene, natural rubber, synthetic rubber, elastomer, or any other material having suitable resilient and compressible characteristics for providing the sealing and other functions disclosed herein” (col. 3, lines 40-46). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the tool disclosed by Gehrke such that the seal is made from an elastomeric material (e.g., neoprene, natural or synthetic rubber, or elastomer), in view of the teachings of Weidner, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

claim 20, Gehrke does not explicitly disclose the additional limitation wherein the seal is disposed about the threaded portion adjacent the head portion. Rather, the seal is disposed about a non-threaded section of the stem adjacent the head portion. 
Weidner teaches embodiments (e.g., figs. 1 & 2) wherein an elastomeric seal (16) is disposed about a threaded portion adjacent the head portion (10a), and also teaches embodiments (e.g., figs. 19-20) wherein such a seal (16) is disposed about a non-threaded section adjacent the head portion. 
With respect to the embodiments having the seal disposed about the threaded portion adjacent the head portion, Weidner teaches that, with a tight fit, a portion of the elastomeric seal material will be carried by the threads down into the hole to provide a better seal (col. 7, lines 48-60; see 16p in fig. 1). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the tool disclosed by Gehrke such that the seal is an elastomeric seal disposed about a threaded section of the second portion adjacent the head portion, in view of the teachings of Weidner, as the use of a known technique (e.g. providing such a seal about a threaded portion adjacent a head portion of a threaded fastener tool, as in Weidner) to improve a similar device (i.e., the tool of Gehrke) in the same way (e.g., to enable a better seal by permitting the threads to carry a portion of the elastomeric seal material into the hole, as suggested by Weidner). 

Regarding claim 21, the tool of Gehrke reads on the additional limitation wherein the seal has an outer surface shaped to form a pressure seal against the pipe. In particular, the rectangular outer surface of the seal, as shown in fig. 2 of Gehrke, is configured to be compressed between the outer surface of the pipe and the head during installation and would therefore, as understood, form a pressure seal against the pipe. Alternatively, when the seal is modified in view of Weidner to be conical in shape (e.g., as set forth in the grounds of rejection 

Regarding claim 22, Gehrke does not explicitly disclose the additional limitation wherein the outer surface of the seal has a conical shape. Rather, Gehrke disclose a rectangular cross-section. 
Weidner discloses (e.g. figs. 1-14 & 19-22) a variety of seals (14) for use on a threaded tool (10; e.g. a self-tapping threaded fastener, as shown in figs. 1 & 2) between a head section (10d) and the outer surface of a workpiece. In particular, Weidner teaches that the outer surfaces of such seals may have rectangular shaped cross-sections (e.g., fig. 12) or conical shaped cross-sections (e.g., fig. 10).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the tool disclosed by Gehrke such that the outer surface of the seal is conical in shape, in view of the teachings of Weidner, as the simple substitution of one known seal outer surface shape (e.g. the rectangular cross-section of Gehrke) for another (the conical shape as taught by Weidner) to obtain predictable results (e.g., providing a degree of centering in the hole during fastening, and/or to provide a greater sealing force per unit area against the outer surface of the pipe, for the same head size / torque, as compared to a rectangular seal, etc.), especially considering that Weidner presents both rectangular and conical shaped seals as generally suitable alternatives.

Claims 9-12, 14, 16 & 17 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US 5,462,077; hereafter Cohen) in view of Gehrke.
Regarding claim 9, Cohen discloses (e.g., figs. 15-17; col. 10) a method of removing a tee connection (i.e. tee connection with tube 18, incl. flange 25) from a gas pipe (M; see col. 1, 
removing the cutter element to expose a hole (H) in the gas pipe (col. 8, lines 1-5: “after a hole H has been formed in the sidewall…the cutting tool assembly 28 is lifted out of the seal tube); 
inserting a tool (115) into the hole, the tool having a first portion configured to form a first thread (113) in the hole and having a feature configured to engage an installation tool, and rotating the tool to form the first thread (col. 10, lines 25-36; fig. 16). 

Cohen further teaches inserting a second tool (116) having a second portion with a second thread configured to engage the first thread, rotating the second tool to engage the first thread with the second thread to seal the hole (col. 10, lines 37-51; i.e., to prevent fluid communication between the gas pipe and an environment in which the tee connection is located), and that the entire tee connection (18) may be subsequently removed from the main pipe (col. 10, lines 52-57). 

Cohen does not explicitly disclose the additional limitations wherein the tool with the first portion configured to form the first thread also comprises the second portion adjacent the first portion having the second thread configured to engage the first thread, a third portion adjacent the second portion opposite the first portion, the third portion being sized larger than the hole and having the feature configured to engage an installation tool, and a seal arranged between the third portion and the pipe when the tool is installed in the hole; or wherein the method further comprises engaging the seal between the third portion and an outer surface of the pipe to prevent fluid communication between the gas pipe and an environment in which the tee connection is located

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the method of Cohen to utilize a tool of the type as taught by Gehrke, having the above recited features (e.g., the first tapping portion, the second threaded portion, the third head portion, and the seal arranged between the third portion and the pipe when installed), such that the resulting method includes inserting the tool into the hole, rotating the tool to form the first thread; rotating the tool to engage the first thread with the second thread; and engaging the seal between the third portion and an outer surface of the pipe to prevent fluid communication between the gas pipe and an environment in which the tee connection is located, in view of the teachings of Gehrke, as the use of a known technique (i.e. sealing a hole in a pipe using a single tool having the above recited features to tap, engage, and seal the hole; as in Gehrke) to improve a similar method (i.e., the method of Cohen, which includes tapping a hole in a pipe, and engaging the hole with a tool to seal said hole) in the same way (e.g., simplifying the method by utilizing a single tool to both tap and seal the hole in 
As a result, all of the limitations of claim 9 are met, or are otherwise rendered obvious. 

Regarding claim 10, the tool of Gehrke (as utilized in the method of Cohen, above) reads on the additional limitations wherein the first portion includes a plurality of flutes (3 of Gehrke; i.e., two such flutes are shown in the cross-section in fig. 2), each of the flutes having a feature configured to form the first thread (i.e., as shown in figs. 2 & 3, the edges of each flute comprise a thread profile feature to form the first thread; see page 1, lines 47-51).

Regarding claim 11, the tool of Gehrke (as utilized in the method of Cohen, above) reads on the additional limitations wherein each of the flutes (3 of Gehrke) tapers from a first end to a second end (see cross-section in fig. 2; the flutes are widest near the lower first end, and taper toward the upper second end until they terminate), the second end being adjacent the second portion, the first end being smaller than the hole (as shown in fig. 1; i.e., as the stem of the tool is tapered, the hole is widened as the tool is installed and the threads are cut but the first portion such that, when fully installed, the first end is smaller than the hole)

Regarding claim 12, the method of Cohen, as modified above to utilize the tool of Gehrke, reads on the additional limitation wherein the engaging of the seal (8 of Gehrke) includes compressing the seal against the outer surface with the third portion (see fig. 1 of Gehrke; page 1, lines 68-72).

Regarding claim 14, tool of Gehrke (as utilized in the method of Cohen, above) reads on the additional limitation wherein the seal is shaped to create a pressure seal against the outer surface. In particular, the rectangular outer surface of the seal, as shown in fig. 2 of Gehrke, is 

Regarding claims 16 & 17, the method of Cohen, as modified above to utilize the tool of Gehrke, reads on the additional limitations wherein the method further comprises engaging an installation tool with the feature (i.e., engaging a wrench with the engagement feature 6 of Gehrke), wherein the feature (6) is at least one of a slot, a threaded hole, or a pair of flat surfaces. 
As shown in figs. 1 & 3 of Gehrke, the feature (6) is a hexagonal tool engagement feature which comprises, e.g., three pairs of flat surfaces, to engage a wrench (page 1, lines 59-60: “a polygonal wrench-receiving portion 6”). 
It is noted that applicant’s specification states (para. 28, lines 7-8): “…the engagement feature may be an external element, such having a pair of flat surfaces suitable to engage a wrench (e.g., a hexagonal nut)”.

Claims 13-15 are rejected (or alternatively rejected, as appropriate) under 35 U.S.C. 103 as being unpatentable over Cohen in view of Gehrke as applied to claim 12 above, and further in view of Weidner. 
Regarding claim 13, Gehrke does not explicitly disclose the additional limitation wherein the seal is made from an elastomeric material.
Weidner further teaches that such sealing members may be “formed of any suitable rubber-like material, such as neoprene, natural rubber, synthetic rubber, elastomer, or any other material having suitable resilient and compressible characteristics for providing the sealing and other functions disclosed herein” (col. 3, lines 40-46). 
In re Leshin, 125 USPQ 416.

Regarding claim 14, while the tool of Gehrke (as utilized in the method of Cohen, above) is seen as reading on the limitation wherein the seal is shaped to create a pressure seal against the outer surface, it is further noted that when the seal is modified in view of Weidner to be conical in shape (e.g., as set forth in the grounds of rejection for claim 15, below), such a seal would also be seen as being shaped to create a pressure seal against the outer surface of the pipe, at least in the same way as the applicant’s disclosed conical seal.

Regarding claim 15, Gehrke does not explicitly disclose the additional limitation wherein the seal has a conical shape. Rather, Gehrke disclose a rectangular cross-section. 
Weidner discloses (e.g. figs. 1-14 & 19-22) a variety of seals (14) for use on a threaded tool (10; e.g. a self-tapping threaded fastener, as shown in figs. 1 & 2) between a head section (10d) and the outer surface of a workpiece. In particular, Weidner teaches that such seals may have rectangular shaped cross-sections (e.g., fig. 12) or conical shaped cross-sections (e.g., fig. 10).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the tool disclosed by Gehrke (as utilized in the method of Cohen, above) such that the seal has a conical shape, in view of the teachings of Weidner, as the simple substitution of one known seal shape (e.g. the rectangular cross-section 

Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 




/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753